Exhibit 10.3

April 22, 2012

Mr. Joseph O. Bunting III

c/o Colfax Corporation

8170 Maple Lawn Boulevard, Suite 180

Fulton, MD 20759

Dear Joe:

With this letter, we are pleased to confirm the terms of your continued service
to Colfax Corporation (the “Company”) as a consultant to the Board of Directors
(the “Board”).

You have agreed to accept the Board’s offer to serve as a strategic advisor
(“Strategic Advisor”) to the Board and to the executive management team of the
Company. Your duties as Strategic Advisor will include providing insight and
perspective concerning business strategy and policies, attending Board meetings
as an observer as requested by the Board chair, and other services as requested
by the Board chair.

In your role as Strategic Advisor, you will be paid a quarterly fee of $5,000,
as soon as reasonably practicable following the close of the quarter/month.

You and the Board agree that your role as Strategic Advisor is an “at-will”
relationship. This relationship is terminable for any reason or no reason and at
any time by the Board.

You and the Board agree that you will perform your duties under this letter
agreement as an independent contractor of the Company. You will not be eligible
for any benefits that the Company provides to its employees, including but not
limited to group insurance coverage and other employee benefit plan coverages.
You agree that any payments made under this letter agreement shall constitute
consulting fees and that you will be responsible for all taxes incurred in
connection with the performance of services under this letter agreement.

You will be reimbursed for reasonable and necessary expenses incurred in the
fulfillment of your duties in accordance with the Company’s generally applicable
policies.

The Company shall indemnify you as permitted by law and its by-laws for
reasonable costs and fees that you may incur in the discharge of your duties
hereunder.

This letter agreement supersedes any other written or oral agreement relating to
the matters addressed herein.

We value your contributions to the Company as a prior member of our Board and
believe that further collaboration efforts will assist us with our growth
objectives and the integration of our businesses. The Board and management look
forward to your continued partnership with us.



--------------------------------------------------------------------------------

Sincerely,

/s/ Mitchell P. Rales

Mitchell P. Rales Chairman of the Board Agreed and acknowledged:

/s/ Joseph O. Bunting III

Joseph O. Bunting III